DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 7/6/2022 wherein claim 11, 12, 14, and 17 are amended, no new claims added, and no new claims canceled. 
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection dated 5/19/2022. Therefore, each and every claim objection previously set forth in the Final Rejection dated 5/19/2022 is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection previously set forth in the Final Rejection dated 5/19/2022 under 35 U.S.C. 112(b). Therefore, each and every claim objection previously set forth in the Final Rejection dated 5/19/2022 under 35 U.S.C. 112(b) is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7/6/2022, with respect to the rejections of claims 11-18 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejection of claims 11-18 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 7/22/2022.
Claim 11, line 11 has been amended to “an activator rotatably”.
Claim 11, last line has been amended to recite “delivering [[a]] the dose”
Claim 15, line 3 has been amended to recite “wherein the inclined ledges of the plurality of ledges”.
Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowable as the closest prior art of record was Chuvashova et al. (US 2019/0192781) or Butler et al. (US 2015/0238699) modified in view of Horstman et al. (US 5,851,079). 
Chuvashova et al. no longer qualifies as prior art due to the Applicant’s argument/remarks dated 7/6/2022 and the Applicant’s declaration dated 7/6/2022. 
Horstman et al. modified in view of Butler et al. lacks any teaching and or suggestion regarding a stop ring rotationally fixed to and longitudinally slidable relative to the housing; wherein the activator comprises a generally tubular activator sleeve having an outer surface threadedly engaged with the stop ring such that rotation of the activator causes the stop ring to move axially relative to the housing in addition to the remainder of the limitations of claim 11.
Claims 12-18 are allowable based on the aforementioned reasons for claim 11 as claims 12-18 are dependent upon claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                            /NILAY J SHAH/Primary Examiner, Art Unit 3783